United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT



   Nos. 97-1689 and 97-1700


Little Rock School District,             *
                                         *
                     Plaintiff,          *
                                         *
Servicemaster Management Services;       *
Blytheville School District; Bryant      *
School District; Fort Smith School       *
District; West Memphis School            *
District; Altus-Denning School           *
District; Ashdown School District;       *
Barton-Lexa School District; Batesville *
School District; Biggers-Reyno           *
School District; Black Rock School       *
District; Bright Star School District;   *   Appeals from the United States
Brinkley School District; Centerpoint    *   District Court for the
School District; Clarendon School        *   Eastern District of Arkansas.
District; Cotton Plant School District;  *
Cutter Morning Star School District;     *
Dewitt School District; Dollarway        *
School District; Foreman School          *
District; Fountain Lake School District; *
Gillett School District; Glen Rose       *
School District; Guy-Perkins School      *
District; Hoxie School District;         *
Jonesboro School District; Kirby         *
School District; LaVaca School District; *
Lewisville School District; Magazine     *
School District; Malvern School          *
District; Mammoth Spring School          *
District; Manila School District;        *
Maynard School District; Oden              *
School District; Ozark School District;    *
Plainview-Rover School District;           *
Pocahontas School District; Prairie        *
Grove School District; South Conway        *
School District; Spring Hill School        *
District; Stamps School District;          *
Stephens School District; Turrell          *
School District; Van Buren School          *
District; Warren School District;          *
Watson Chapel School District;             *
West Fork School District; White Hall      *
School District; Winslow School            *
District; Wonderview School District;      *
Yellville-Summit School District;          *
Alma School District; Alread School        *
District; Beebe School District;           *
Bentonville School District; Bergman       *
School District; Berryville School         *
District; Blevins School District;         *
Booneville School District; Bradford       *
School District; Buffalo Island School     *
District; Caddo Hills School District;     *
Carthage School District; Charleston       *
School District; Corning School            *
District; County Line Public School;       *
Crossett School District; Decatur          *
School District; Dermott School            *
District; Dumas School District; Elaine    *
School District; Fordyce School            *
District; Gosnell School District; Grady   *
School District; Greeb County              *
Technical Schools; Green Forest            *
School District; Greenland School          *
District; Greenwood School District;       *
Harrisburg School District; Hamburg        *
School District; Holly Grove School        *

                                           2
District; Huttig School District;          *
Jackson County School District;            *
Junction City School District; Lakeside    *
School District; Lead Hill School          *
District; Leslie School District; Marion   *
School District; Marshall School           *
District; Mayflower School District;       *
McGehee School District; Mountain-         *
burg School District; Nettleton School     *
District; Newport School District; Ola     *
School District; Paragould School          *
District; Parkin School District;          *
Pleasant View School District; Quitman     *
School District; Rural Special School      *
District; Saratoga School District;        *
Searcy School District; Smackover          *
School District; Southside School          *
District #2 Bee Branch; Strong             *
School District; Stuttgart School          *
District; Valley Spring School District;   *
Waldron School District; Weiner            *
School District; Wickes School District;   *
Wynne School District; North Little        *
Rock Classroom Teachers Association;       *
Pulaski Association of Classroom           *
Teachers; Little Rock Classroom            *
Teachers Association,                      *
                                           *
                 Intervenor Plaintiffs,    *
                                           *
Alexa Armstrong; Karlos Armstrong,         *
                                           *
    Intervenor Plaintiffs-Appellants,      *
                                           *
Ed Bullington,                             *
                                           *
                  Intervenor Plaintiff,    *

                                           3
Khayyam Davis,                            *
                                          *
      Intervenor Plaintiff-Appellant,     *
                                          *
John Harrison,                            *
                                          *
                  Intervenor Plaintiff,   *
                                          *
Alvin Hudson; Tatia Hudson,               *
                                          *
    Intervenor Plaintiffs-Appellants,     *
                                          *
Milton Jackson,                           *
                                          *
                  Intervenor Plaintiff,   *
                                          *
Lorene Joshua; Leslie Joshua; Stacy       *
Joshua; Wayne Joshua,                     *
                                          *
    Intervenor Plaintiffs-Appellants,     *
                                          *
Katherine Knight,                         *
                                          *
                  Intervenor Plaintiff,   *
                                          *
Sara Facen; Derrick Miles; Janice         *
Miles; John M. Miles; NAACP; Joyce        *
Person; Brian Taylor; Hilton Taylor;      *
Parsha Taylor; Robert Willingham;         *
Tonya Willingham,                         *
                                          *
    Intervenor Plaintiffs-Appellants,     *
                                          *
            v.                            *
                                          *
North Little Rock School District,        *
                                          *

                                          4
                             Defendant,       *
                                              *
Pulaski County Special School District, *
                                              *
                     Defendant-Appellee,      *
                                              *
State of Arkansas,                            *
                                              *
                                Defendant,    *
                                              *
Office of Desegregation Monitor,              *
                                              *
                                  Claimant,   *
                                              *
Northeast Arkansas School District,           *
                                              *
                                    Movant,   *
-----------------------------------
Dale Charles; Robert L. Brown, Sr.;           *
Gwen Hevey Jackson; Diane Davis;              *
Raymond Frazier,                              *
                                              *
                                  Plaintiffs, *
                                              *
                v.                            *
                                              *
Pulaski County Board of Education;            *
Patricia Gee, Individually and in her         *
Official Capacity as a Member of the          *
Board of Education of the Little Rock         *
School District, a Public Body; George *
Cannon, Dr., Individually and in his          *
Official Capacity as a Member of the          *
Board of Education of the Little Rock         *
School District, a Public Body;               *
Katherine Mitchell, Dr., Individually         *
and in her Official Capacity as a             *

                                             5
Member of the Board of Education of         *
the Little Rock School District, a Public   *
Body; W. D. Hamilton, also known as         *
Bill Hamilton, Individually, and in his     *
Official Capacity as a Member of the        *
Board of Education of the Little Rock       *
School District, a Public Body; Cecil       *
Bailey, Individually and in his Official    *
Capacity as a Member of the Pulaski         *
County Board of Education, a Public         *
Corporate; Thomas Broughton,                *
Individually and in his Official Capacity   *
as a Member of the Pulaski County           *
Board of Education, a Public                *
Corporate; Martin Zoldessy, Dr.,            *
Individually and in his Official            *
Capacity as a Member of the Pulaski         *
County Board of Education, a Public         *
Corporate,                                  *

                          Defendants.       *


                           Submitted: February 24, 1998

                                Filed: March 18, 1998


Before RICHARD S. ARNOLD, Chief Judge, HEANEY and WOLLMAN, Circuit
      Judges.



HEANEY, Circuit Judge.

       In this continuing desegregation litigation, the Joshua appellants represent the
class of black school children and citizens. In this consolidated appeal, they contend

                                            6
that the district court’s denial without a hearing of the Joshua appellants’ motion with
respect to the Robinson High School in the Pulaski County Special School District
(PCSSD) was based on a mistake of law and constituted abuse of discretion.1

        On November 1, 1996, the Joshua appellants asked the district court to either
direct the Office of Desegregation Monitor (ODM) to investigate or set a hearing to
determine whether the PCSSD should be held in contempt regarding allegations
concerning the principal at Robinson High School. The court denied the Joshua
appellants’ motion, stating that it considered the allegations against the principal at
Robinson High School an individual personnel matter that should be addressed by the
PCSSD according to its own procedures. Subsequent to the district court’s issuance
of its order, the Robinson High School principal’s employment ended. Consequently,
the issue is moot, and we decline to issue an advisory opinion with respect to how the
district court should handle similar allegations in the future.

      For the aforementioned reasons, we dismiss the appeal as moot.




      1
        In their brief, the Joshua appellants also challenged the district court’s action
with respect to their motions concerning incentive schools in the Little Rock School
District (LRSD) and the monitoring thereof as inconsistent with earlier mandates of this
court. Before oral argument, the Joshua appellants and LRSD reached an agreement,
resolving the issues concerning the incentive schools and LRSD. Consequently, on
February 24, 1998, we issued an order dismissing the appeals against LRSD and there
is no need to reach the merits of this appeal insofar as it involves the incentive schools.
                                            7
A true copy.

      Attest.

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               8